UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the distribution period from June 1, 2014 to June 30, 2014 Commission File Number of issuing entity: 333-187614-02 BMW VEHICLE LEASE TRUST 2014-1 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-187614 BMW AUTO LEASING LLC (Exact name of depositor as specified in its charter) BMW FINANCIAL SERVICES NA, LLC (Exact name of sponsor as specified in its charter) FINANCIAL SERVICES VEHICLE TRUST (Exact name of co-registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization of the issuing entity) 22-2013053 (I.R.S. Employer Identification No.) c/o BMW Financial Services NA, LLC 300 Chestnut Ridge Road Woodcliff Lake, New Jersey (Address of principal executive offices of issuing entity) (Zip Code) 201-307-4000 (Telephone number including area code) Not Applicable (Former name, former address, if changed since last report) Registered/reporting pursuant to (check one) Name of exchange Title of class Section 12(b) Section 12(g) Section 15(d) (If Section 12(b)) Fixed Rate ClassA-1 Notes o o þ Fixed Rate ClassA-2 Notes o o þ Fixed Rate Class A-3 Notes o o þ Fixed Rate ClassA-4 Notes o o þ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o PART I — DISTRIBUTION INFORMATION Item1. Distribution and Pool Performance Information. Response to Item 1 is set forth in Exhibit 99.1. There is no activity to report under Rule 15Ga-1(a) under the Securities Exchange Act of 1934 with respect to BMW Vehicle Lease Trust 2014-1 for the distribution period commencing on June 1, 2014 and ending on June 30,2014.BMW Financial Services NA, LLC (CIK # 0001541188), as securitizer, most recently filed a Form ABS-15G on February 4, 2014 with respect to all asset-backed securities sponsored by it. PART II — OTHER INFORMATION Item2. Legal Proceedings. Disclosure received from U.S. Bank National Association, the indenture trustee under the indenture for the BMW Vehicle Lease Trust 2014-1 transaction: On June 18, 2014, a civil complaint was filed in the Supreme Court of the State of New York, New York County, by a group of institutional investors against U.S. Bank National Association (“U.S. Bank”), in its capacity as trustee or successor trustee (as the case may be) under certain residential mortgage backed securities (“RMBS”) trusts.The plaintiffs are investment funds formed by nine investment advisors (AEGON, BlackRock, Brookfield, DZ Bank, Kore, PIMCO, Prudential, Sealink and TIAA) that purport to be bringing suit derivatively on behalf of 841 RMBS trusts that issued $771 billion in original principal amount of securities between 2004 and 2008.According to the plaintiffs, cumulative losses for these RMBS trusts equal $92.4 billion as of the date of the complaint.The complaint is one of six similar complaints filed against RMBS trustees (Deutsche Bank, Citibank, HSBC, Bank of New York Mellon and Wells Fargo) by certain of these plaintiffs.The complaint against U.S. Bank alleges the trustee caused losses to investors as a result of alleged failures by the sponsors, mortgage loan sellers and servicers for these RMBS trusts and asserts causes of action based upon the trustee’s purported failure to enforce repurchase obligations of mortgage loan sellers for alleged breaches of representations and warranties concerning loan quality.The complaint also asserts that the trustee failed to notify securityholders of purported events of default allegedly caused by breaches by mortgage loan servicers and that the trustee purportedly failed to abide by appropriate standards of care following events of default.Relief sought includes money damages in an unspecified amount and equitable relief.Other cases alleging similar causes of action have previously been filed against U.S. Bank and other trustees by RMBS investors in other transactions. There can be no assurances as to the outcome of the litigation, or the possible impact of the litigation on the trustee or the RMBS trusts.However, U.S. Bank denies liability and believes that it has performed its obligations under the RMBS trusts in good faith, that its actions were not the cause of losses to investors and that it has meritorious defenses, and it intends to contest the plaintiffs’ claims vigorously. Item3. Sales of Securities and Use of Proceeds. None. Item4. Defaults Upon Senior Securities. None. Item5. Submission of Matters to a Vote of Security Holders. None. Item6. Significant Obligors of Pool Assets. No updates to report. Item7. Significant Enhancement Provider Information. None. Item8. Other Information. None. Item9. Exhibits. (a) The following is a list of documents filed as part of this Report on Form 10-D: Exhibit 99.1Statement relating to the July 21, 2014 distribution. (b) The exhibit required to be filed by the registrant pursuant to Item 601 of Regulation S-K is listed above and in the Exhibit Index that immediately follows the signature page hereof. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:August 1, 2014 BMW VEHICLE LEASE TRUST 2014-1 (Issuing Entity) By:BMW Financial Services NA, LLC, solely as servicer By:/s/ Joachim Hensel Name: Joachim Hensel Title: Vice President – Finance & CFO EXHIBIT INDEX Exhibit Number Description Statement relating to the July 21, 2014 distribution.
